DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of Applicant’s reply filed 04/16/2021 which has amendments to the claims and Applicant's arguments related to the previous rejection. The above have been entered and considered.

Response to Arguments
	Applicant argues that the amendments place the claims in a condition for allowance. Regarding this assertion, please see the Reasons for Allowance below.

Allowable Subject Matter
Claims 14, 17-21 and 28 are allowed.

The following is an examiner’s statement of reasons for allowance: 
a coupler structured to couple the traveling and rotating part with the chain, wherein the coupler includes a sensor structured to sense a pulling force of the traveling and rotating part, in combination with the remaining limitations of the claim.
The dependent claims are allowable for at least the same reasons as above.

Regarding claim 20, although Larson, Tentrup and Saroli teach an apparatus for fixing a vehicle to a test stand with a lower tower support beam structured to attach to a pull tower rail, a pull tower standing on the lower tower support beam, casters attached to the lower tower support beam, a handle, and a power head connected to a chain for applying a force to a vehicle; they do not teach Applicant’s coupler including a sensor designed to sense a pulling force of the power head. Furthermore, no other prior art can be found to motivate or teach Applicant’s vehicle securing apparatus including a coupler structured to couple the traveling and rotating part with the chain, wherein the coupler includes a sensor structured to sense a pulling force of the traveling and rotating part, in combination with the remaining limitations of the claim.
The dependent claims are allowable for at least the same reasons as above.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P GRAVES whose telephone number is (469)295-9072.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA or CANADA) or 571-272-1000.





/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        

/Eric S. McCall/Primary Examiner, Art Unit 2856